Citation Nr: 0328368	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  00-00 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for hemorrhoids. 

3.  Entitlement to the initial assignment of an evaluation in 
excess of 20 percent for degenerative disc disease, at L4-5 
and L5-S1, prior to January 21, 2002, and to a rating in 
excess of 40 percent thereafter.

4.  Entitlement to the initial assignment of a rating in 
excess of 30 percent for chronic sinusitis with allergic 
rhinitis.

5.  Entitlement to the initial assignment of a compensable 
evaluation for residuals of a fracture of the right ring 
finger with traumatic arthritis (major).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1991 to 
March 1998.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), which denied service connection for bronchitis 
and hemorrhoids.  The rating decision granted service 
connection for chronic sinusitis with allergic rhinitis, 
evaluated as 10 percent disabling; degenerative disc disease, 
at L4-5 and L5-S1, evaluated as 10 percent disabling; and 
fracture of the right ring finger with traumatic arthritis 
(major), evaluated as noncompensable.  The effective date for 
the grants of service connection was March 20, 1998.  A March 
2001 decision by a Decision Review Officer increased the 
evaluation for chronic sinusitis with allergic rhinitis to 30 
percent disabling, and increased the evaluation for 
degenerative disc disease, at L4-5 and L5-S1, to 20 percent, 
effective March 20, 1998.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in August 2001, it was remanded to the 
RO for additional development.  As a result, an April 2003 
rating decision assigned a 40 percent evaluation for 
degenerative disc disease, at L4-5 and L5-S1, effective 
January 21, 2002.  The case is now before the Board for final 
appellate consideration.

The issue of entitlement to service connection for bronchitis 
will be addressed in the remand following this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's hemorrhoids began during active service.  

3.  Prior to January 21, 2002, the veteran's degenerative 
disc disease, at L4-5 and L5-S1 was productive of no more 
than moderate intervertebral disc syndrome; his low back 
disability was not manifested by more than moderate 
limitation of motion of the lumbar spine, listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, a marked limitation of forward bending in the standing 
position, a loss of lateral motion with osteoarthritic 
changes, or some of the foregoing with abnormal mobility on 
forced motion. 

4.  Since January 21, 2002, the veteran's degenerative disc 
disease, at L4-5 and L5-S1 has been severe and recurrent, 
manifested by some intermittent relief without evidence of 
radiculopathy or incapacitating episodes having a total 
duration of at least six weeks during the past twelve months; 
his low back disability is not manifested by more than 
moderate limitation of motion of the lumbar spine; listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, a marked limitation of forward bending in 
the standing position, a loss of lateral motion with 
osteoarthritic changes, or some of the foregoing with 
abnormal mobility on forced motion; nor is there more than 
mild incomplete paralysis of either sciatic nerve. 

5.  The veteran's chronic sinusitis with allergic rhinitis is 
manifested by flare-ups characterized by headaches and 
tenderness;  it is not constant and does not result in 
osteomylitis.  

6.  The veteran's residuals of a fracture of the right ring 
finger with traumatic arthritis (major) is symptomatic and 
production of some limitation of function; however, there is 
no favorable or unfavorable ankylosis of the ring finger.  


CONCLUSIONS OF LAW

1.  Service connection for hemorrhoids is warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2002).

2.  The schedular criteria for the initial assignments of an 
evaluation in excess of 20 percent for degenerative disc 
disease, at L4-5 and L5-S1, prior to January 21, 2002, and to 
a rating in excess of 40 percent thereafter, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292, 5295, and 5293 (prior to and from September 23, 
2002); 38 C.F.R. § 4.124a, Code 8520 (2002).

3.  The schedular criteria for the initial assignment of a 
rating in excess of 30 percent for chronic sinusitis with 
allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.10, 4.97, 
Diagnostic Code 6513 (2002).

4.  The schedular criteria for the initial assignment of a 
compensable evaluation for residuals of a fracture of the 
right ring finger with traumatic arthritis (major) have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5227 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law prior to the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that VA's duties to the veteran under the VCAA 
have been fulfilled.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the December 1998 rating decision on appeal; 
the October 1999 statement of the case (SOC); the March 2001 
Decision Review Officer decision; supplemental statements of 
the case (SSOCs) dated in March 2001 and April 2003; and 
letters sent to the veteran by the RO, adequately informed 
him of the information and evidence needed to substantiate 
his claims and complied with VA's notification requirements.  
The rating decision on appeal and SOC set forth the laws and 
regulations pertaining to the merits of the veteran's claims.  
The April 2003 SSOC informed the veteran of the revised 
rating criteria for degenerative disc disease.  In the 
October 1999 SOC, letters dated in May and July 2002, and the 
March 2001 SSOC and the April 2003 SSOC, the RO informed the 
veteran of the types of evidence that would establish 
entitlement to the benefits sought.  In the May and July 2002 
letters and the April 2003 SSOC, the RO informed the veteran 
that VA would assist him in obtaining government or private 
medical or employment records, provided that he sufficiently 
identified the records sought and submitted releases as 
necessary.  In light of the foregoing, the Board finds that 
he was notified and aware of the evidence needed to 
substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical and 
personnel records from official sources.  In addition, as 
noted above, the RO contacted the veteran by letter in May 
and July 2002 and asked him to identify all medical providers 
who treated him for the claimed disabilities after his 
discharge from military service.  VA has obtained all 
treatment records identified by the veteran.  In July 2002 
correspondence, the veteran informed VA that he wished to 
withdraw his earlier request for a hearing before the Board.  
In May 2003 correspondence, the veteran informed VA that he 
had no additional evidence to furnish.  

As to any duty to provide an examination and/or seek an 
opinion, an examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West Supp. 2001)); 66 Fed. 
Reg. at 45,626-45,627, 45,631, codified as amended at 38 
C.F.R. § 3.159(c)(4).

The only two claims for service connection, for hemorrhoids 
and chronic bronchitis, have been granted and remanded by 
this Board decision, respectively.  Regarding the veteran's 
claims for increased evaluations for chronic sinusitis with 
allergic rhinitis and an increased evaluation for 
degenerative disc disease, at L4-5 and L5-S1, the Board 
observes that VA has attempted to obtain recent treatment 
records and also provided the veteran a general medical 
examination in April 2003 to determine the nature and 
severity of these disabilities.  Thus, no additional 
development is warranted regarding these claims.  Regarding 
the veteran's claim for an increased evaluation for residuals 
of a fracture of the right ring finger with traumatic 
arthritis (major), the Board notes that pertinent medical 
records are negative for any relevant findings.  The veteran 
has failed to identify any sources of medical treatment for 
this disability.  Given the lack of evidence of current 
symptomatology for this disability, the Board finds that a VA 
examination is not necessary.  The evidence of record 
contains sufficient medical evidence for VA to make a 
decision on the claims.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West Supp. 2001)); 66 Fed. 
Reg. at 45,626-45,627, 45,631, codified as amended at 38 
C.F.R. § 3.159(c)(4).

Factual Background 

The veteran maintains, in substance, that his hemorrhoids 
began during service.  He also maintains that the current 
evaluations assigned for his chronic sinusitis with allergic 
rhinitis, degenerative disc disease at L4-5 and L5-S1, and 
fracture of the right ring finger with traumatic arthritis 
(major) do not adequately reflect the severity of those 
disabilities.  The veteran and his wife has contended that 
his service-connected disabilities impair his industrial 
functioning as an aircraft mechanic.  

The veteran testified before the RO during a videoconference 
hearing in March 2001.  The testimony is recounted in the 
March 2001 decision by the Decision Review Officer and the 
March 2001 SSOC.  However, a transcript of that hearing is 
not available.  In June 2001 correspondence, the veteran was 
informed of this fact and given the opportunity to have 
another hearing if the desired.  He was informed that if he 
wanted another hearing he was to inform the RO within thirty 
days.  As was noted above, the veteran eventually declined 
another hearing before the Board.  

The veteran's service medical records show that he was 
treated for bronchitis in March 1995.  They are negative for 
complaints, findings, symptoms, or diagnoses of hemorrhoids.  
A February 1996 report provides that the veteran complained 
of low back pain (tail bone) after he slipped on a stair and 
landed on his tailbone.  At that time, he reported that there 
was no blood in his stool.  In addition, the report of a 
December 1997 separation report of medical history indicates 
that the veteran denied current or past piles or rectal 
disease.  There was no pertinent physician's summary or 
elaboration.  The report of the veteran's December 1997 
report of separation medical examination was negative for any 
abnormal findings indicative of hemorrhoids.  

According to the report of a May 1998 VA examination, the 
veteran complained of bleeding and thrombosis of the 
hemorrhoids, and he gave a history of treatment with 
suppositories.  On physical examination, one internal and one 
external hemorrhoid were observed.  The final diagnosis was 
one external and one internal hemorrhoid.

According to the report of an August 1998 ear nose and throat 
examination, conducted on behalf of VA, the veteran reported 
trouble with his sinuses for the past several years 
necessitating pan sinus surgery with removal of nasal polyps 
in January 1997.  Since that time, he had undergone several 
courses of antibiotics for persistent and chronic sinusitis.  
He also had some breathing problems and occasionally had a 
bloody discharge from his nose.  He said that he felt as 
though he had a constant head cold.  

On physical examination, the nasopharynx had some mucoid 
material present.  Examination of the nose revealed no polyps 
present.  He was noted to be taking Amoxicillin and Entex.  
He did have erythema and mucopurulent material present in 
both nostrils.  The pertinent diagnosis was chronic sinusitis 
with polyposis, currently undergoing treatment, onset of 
disease approximately three years earlier.  The examiner 
commented that the veteran definitely had chronic sinusitis 
with a history of sinus surgery in the recent past.  It was 
noted that he was currently undergoing therapy for this 
problem at William Beaumont Army Hospital and that it was 
undoubtedly a chronic condition that would probably be with 
him for the rest of his life.  

The veteran was provided a VA examination in October 1998, 
for which his records were not available.  The veteran was 
noted to be right-handed.  He reported having had frequent 
"colds" during active duty, three to four per year, with a 
runny nose, a headache and hoarseness of voice.  He had more 
than three episodes of cough associated with chest pain for 
which he was treated with antibiotics  He was currently 
asymptomatic and denied a history of shortness of breath or 
chest pain.  On examination, the veteran's trachea was found 
to be clear, there was bilateral equal air entry with normal 
vesicular breath sounds, and no rales, rhonchi or wheezes.  

The veteran reported having woken up on May 11, 1998, to 
notice a significant amount of bright red blood in his 
underwear associated with a burning sensation in the anal 
area.  He sought treatment and was told that he had external 
hemorrhoids, for which he was given hydrocortisone cream and 
suppositories.  The veteran reported that the bleeding 
persisted for two weeks, and that he had experienced two 
additional episodes of bright red blood on toilet paper, the 
last in July 1998.  He complained of occasional rectal 
itching for which he used ointment.  On physical examination, 
there were no external hemorrhoids or perianal rash noted.  
The stool was trace positive for occult blood.  The final 
diagnoses were history of frequent upper respiratory tract 
infections and episodes of acute bronchitis, not present at 
this time; and recurrent rectal bleeding secondary to 
hemorrhoids.  

According to the report of an October 1998 VA examination of 
the veteran's hands, his claims file and records from the EL 
Paso VAHCC were reviewed.  The veteran's right ring finger 
had been deformed and painful since a 1992 injury.  He noted 
a persistent aching pain in the proximal interphalangeal 
(PIP) joint of the right finger and frequent catching of that 
joint.  The pain was aggravated by cold weather.  The veteran 
treated the pain with massage, Ben Gay and wearing a glove 
during cold weather.  He was right hand dominant and worked 
as an aircraft mechanic for a commercial airline.  He noted 
that his hand condition interfered with use of some tools but 
he had not taken sick leave because of it.  

On examination, the PIP joint was slightly enlarged but 
nontender.  There was 11 degrees ulnar deviation of the 
finger with the angulation centered at the PIP joint.  The 
skin of the finger was normal and there were no signs of 
inflammation.  Active range of motion of the right finger 
metatarsophalangeal joint was from zero degrees to 15 degrees 
extension, and from zero degrees to 112 flexion.  Range of 
motion of the PIP joint was from zero degrees to 112 degrees 
flexion.  Range of motion of the distal interphalangeal joint 
was from zero degrees to 72 degrees.  The veteran was able to 
make a tight fist with all fingertips touching the sital 
palmar crease.  X-rays of the right hand showed moderate 
deformity of the head of the proximal phalanx and base of the 
intermediate phalanx of the ring finger and slight 
incongruity of the articular surfaces of the PIP joint of the 
right finger.  The diagnosis was arthritis, traumatic, PIP 
joint right (major) ring finger, manifested by pain in the 
joint and by characteristic radiographic changes.  

According to the report of an October 1998 VA examination of 
the veteran's spine, his claims file and records from the EL 
Paso VAHCC were reviewed.  The veteran reported lower back 
pain radiating to the buttocks and had not noted sciatica.  
He occasionally wakened with back pain and noted lower back 
pain after prolonged sitting.  He did not use medication and 
did not wear an orthosis.  He also gave a history of back 
pain after prolonged squatting at work as an aircraft 
mechanic.  He said that he had not taken sick leave due to 
back pain.

On physical examination, there were no deformities and the 
paravertebral muscles were of normal tone and without spasm.  
Patellar and achilles tendon reflexes were all 3+ and 
symmetrical.  There was no atrophy of the lower limbs.  
Straight leg raising tests were negative.  Range of motion 
for the back was from 10 degrees extension to 110 degrees 
flexion (able to touch his toes) with 24 degree bilateral 
lateral bend and 36 degrees bilateral rotation.  There was no 
apparent pain on motion.  X-rays of the lumbosacral spine 
showed moderate narrowing of the L4-5 intervertebral disc  
and marked narrowing and bulging of the L5-S1 intervertebral 
disc.  The bony elements were of normal contour and 
composition.  The diagnosis was degenerative disc disease, 
mild, lumbosacral spine, manifested by low back pain and 
characteristic radiographic changes.  

The RO has obtained medical records from the Albuquerque VAMC 
dated from 1998 to 2001.  These records show that in January 
1999 the veteran complained of low back pain, needed a new 
prescription for Motrin, and was assessed with degenerative 
disc disease of the lumbosacral spine.  

In August 1999, the veteran was referred for an evaluation of 
chronic low back pain, conducted by the VA physician who had 
conducted the veteran's October 1998 VA examination of the 
spine.  The veteran noted no changes in the nature or 
severity of his pain since the October 1998 VA examination.  
Radiographic examination was conducted, which showed that the 
veteran had spondylolysis of L5 although the pars defects 
were clearly visualized on the oblique views.  In reviewing 
films from May 1998, the VA physician opined that the defect 
was present at that time but was poorly visualized and he had 
overlooked it.  The diagnosis was spondylolysis of L5 without 
spondylolisthesis; and degenerative disc disease, L5-S1 disc.  

In March 2000, the veteran complained of increased back pain 
and wanted an orthopedic referral.  In October 2000, he 
complained of low back pain with tingling in both legs.  He 
was issued a lumbosacral back support.  

Radiographic examination of the low back conducted in 
February 2001 found degenerative disc disease involving L5-
S1.  Radiographic examination of the chest conducted in 
February 2001 was negative for active disease.  Radiographic 
examination of the right hand resulted in an impression of 
findings consistent with the presence of sequela of trauma 
involving the ring finger.  

In correspondence received in March 2001, the veteran's wife 
wrote that she had been married to the veteran for 13 years 
and that he was not the same person physically now as he was 
when they met.  She said that the veteran would wake up in 
the morning with a lot of back pain and hunched over.  She 
had seen tears in his eyes due to pain.  She said that the 
veteran did not play with his daughters as he used to, play 
sports as he once loved to do, camp or work on the cars.  She 
said that the veteran was not sexually active due to back 
pain.  The veteran would complain while sitting and watching 
television that his buttocks to his toes were numb and 
tingling.  She said that at night he would wake up due to 
cramps and pain to his toes from his back.  The veteran's 
wife pointed out that he was an aircraft mechanic, and had 
problems not only with his back, such as severe pain from 
bending, setting or sanding for long periods of time, but 
also from his right ring finger that was deformed.  She noted 
that the veteran was always jamming his finger, where it 
locked up all the time.  It swelled and ached for a few days.  
The veteran's wife noted that the veteran also had problems 
with hemorrhoids.  She also explained that she and her father 
went to Mexico often, where would buy the veteran medicine 
there.  It was less expensive and the veteran would stay home 
and rest.  

The March 2001 Decision Review Officer decision and SSOC 
recount some of the veteran's testimony during the March 2001 
personal hearing.  The veteran testified that he was 
diagnosed with bronchitis while stationed in Germany, and 
experienced wheezing and a productive cough while on active 
duty.  He said that he currently received no medical 
treatment for bronchitis but treated himself, buying medicine 
across the border in Mexico.  

Regarding his degenerative joint disease, he testified that 
he experienced tightness in the low back with radiating 
numbness, tingling and pain down his lower extremities all 
the way to his toes.  He said that sneezing, coughing and 
bowel movements caused intense low back pain.  He said that 
he wore a back brace at home and at work, but was not wearing 
it during the hearing.  His medicines included Motrin, 
Tylenol and Ben Gay.  

Regarding his right finger, the veteran testified that he 
worked as an aircraft  mechanic which involved manual work.  
He said that in the course of his work duties he sometime 
jammed his right finger, causing it to swell and ache.  He 
said that cold weather caused swelling and aching, and 
reported that he was unable to completely close his right 
hand because the right finger would not bend all the way.  

Finally, the veteran testified that his hemorrhoids had their 
onset during his active duty as evidenced by streaks of blood 
on toilet tissue.  He noted that he had not sought treatment 
for this condition during his active duty but rather treated 
himself.  He said that medication was not prescribed for the 
condition until after service.  

The RO obtained additional medical records pursuant to the 
Board's remand.  Correspondence from the William Beaumont 
Army Medical Center, received in June 2002, provides that 
there was no outpatient file on record for the veteran.  

VA outpatient records from the El Paso Medical Center, dated 
from 1998 to 2002, include the report of a March 1999 CAT 
scan.  The impression was bilateral opacities of the 
maxillary antra consistent with chronic sinusitis; similar 
findings involving the left frontal sinus, and apparently 
functional OMUs (sic).  In December 2000, the veteran was 
diagnosed with chronic nasal/sinus symptoms, but with no 
significant polyps and no surgically significant disease.  
Much of his nasal obstruction was due to atrophic rhinitis 
and possibly from his slight septal deviation.  In February 
2001, the veteran complained of headaches not associated with 
nasal obstruction and drainage.  The assessment was chronic 
rhinitis and sinusitis.  A March 2001 progress note provides 
that the veteran had undergone treatment for seven weeks, and 
that his sinusitis was resolved.  Other progress notes 
provide diagnoses of chronic sinusitis and indicate that the 
veteran was prescribed medication.  They include a private 
August 1998 report providing a pertinent diagnosis of chronic 
sinusitis with polyposis, currently undergoing treatment; 
onset of disease approximately three years ago.  

The VA outpatient records dated from 1998 to 2002 also 
provide complaints of back pain.  Diagnoses included 
lumbosacral degenerative disc disease at L5-S1, chronic low 
back pain, lumbar degenerative disc disease, and low back 
pain with some symptoms of radiculopathy.  The veteran 
underwent physical therapy from July to September 2001, and 
it was noted to have resulted in some relief.  

Treatment records from J.P.T., MD., dated from April to June 
2001, show current treatment for acute bronchitis.  Symptoms 
included nasal congestion, mild frontal tenderness and sinus 
pressure.  

Treatment records from the E. P. Orthopedic Surgery Group, 
dated from January to June 2002, include the report of a 
January 21, 2002 examination.  The veteran had complaints of 
back pain that were related to heavy activities.  The veteran 
said that the pain was chronic and daily.  The pain was worse 
in the morning after getting out of bed, getting out of a car 
or getting out of a chair.  X-ray examination showed 
significant degenerative disc disease at the L5-S1 level with 
degenerative disc disease at the L5-S1 level.  On physical 
examination, the veteran had no pain to palpation over the 
low back, normal deep tendon reflexes of the knees and 
ankles, full straight leg raising and no sensory deficit over 
the dorsum of the feet.  The diagnosis was spondylosis NOS 
without myelopathy, and sprain lumbar region.  A June 2002 
EMG/nerve conduction study resulted in no electrodiagnostic 
evidence for a right or left lower extremity neuropathic 
process.  

Treatment records from S.M. Center dated from December 2002 
to March 2003 indicate that the veteran was prescribed 
medication for his sinusitis.  He underwent functional 
endoscopic sinus surgery in January 2003, consisting of 
septoplasty revision, total ethmoidectomy bilateral, 
bilateral frontal sinusotomy, right maxillary antrostomy, 
bilateral turbinectomies and polypectomy.  The preoperative 
and postoperative diagnosis was sinusitis.  The veteran was 
noted to be doing fine and healing well on follow-up 
appointments.

The report of a January 2003 VA general medical examination 
provides that the examiner reviewed the claims file and VA 
medical records.  The report sets forth a detailed history of 
the veteran's sinus and spinal disabilities.  The veteran 
stated that his condition improved after surgery in 1998, 
after which he had a nasal obstruction in only one nostril.  
He currently complained of interference with breathing 
through his nose that was daily, and constant obstruction on 
the right side of his nose.  He reported some purulent 
discharge but only associated during the flare-ups of his 
sinus condition that occurred at least every three months. 
These flare-ups required antibiotics and usually the flare-
ups last for one to two months.  He also had needle-type 
headaches on the left frontal sinus area associated with the 
flare-ups.  The headaches lasted for one to two months during 
the flare-ups.  He denied shortness of breath.  Other 
symptoms included frequent popping of the ears at high 
altitudes, frequent dry mouth and throat, and decreased 
tasting ability.  Currently he used nasal saline solution 
every two hours.  He noted that private surgery was scheduled 
for January 2003.  The Board notes that corresponding records 
have been obtained.  The disability affected the veteran's 
daily activities only during the flare-ups, because it slowed 
him down but he was able to do his duties at home and at his 
job.  During flare-ups, he was slower and had decreased 
concentration as an aircraft mechanic, but he was still able 
to do his duties, although it was also indicated that he lost 
about ten days of work in the prior year because of his sinus 
condition.  

On examination, the veteran's nasal mucosa was mildly 
hyperemic and there was slight crusting noticed on the right 
nare.  The right nare had about 80 percent obstruction and 
there was no obstruction on the left side.  There was no pain 
to deep palpation to any aspect of the frontal or paranasal 
sinus area.  Current CAT scan of the sinuses resulted in the 
impression of severe sinusitis involving predominately the 
maxillary sinuses and more specifically the one on the right; 
it was noted that there were changes which had developed 
since a March 1999 CAT scan.  Findings were also present that 
suggested the presence of ethmoidal sinusitis, and to a 
lesser extent, of frontal sinusitis, particularly on the 
right.  The sphenoidal cells were clear.  

The final pertinent diagnosis was persistent severe pan 
sinusitis.  

Regarding his degenerative disc disease, the veteran said 
that he had pain in the back that was constantly moderate to 
severe, usually associated with daily flare-ups in the 
morning.  He had severe pain upon waking up then the pain 
became constant, moderate to severe.  The pain did not 
usually radiate to other parts of his body but was associated 
with increased stiffness and lack of endurance.  The veteran 
used Motrin 800 mg tablets once daily, sometimes twice.  He 
did stretching and back exercises.  Use of a heating pad, hot 
packs and a massage with an analgesic ointment sometimes 
helped the pain.  He usually wore a back brace to work.  
Frequent bending, prolonged sitting and prolonged squatting 
increased his pain.  Prolonged lying on a bed increased 
stiffness.  The pain affected his daily activities by slowing 
him down and decreasing efficiency but he was still able to 
do his duties at home.  The condition affected his job as an 
aircraft mechanic by slowing him down.  The pain caused him 
to lose about ten days of work in the prior year.  

The examiner set forth the results of current physical 
examination.  There was some mild tenderness to deep 
palpation on the lumbosacral area.  Flexion was to 95 degrees 
with mild pain at 95 degrees.  Extension was to 30 degrees 
with discomfort.  Lateral flexion was to 30 degrees 
bilaterally with discomfort.  Rotation was to 40 degrees with 
discomfort.  Straight leg elevation test was negative 
bilaterally.  There was no gross sensory deficit noticed to 
any aspect of the lower extremities.  The veteran could heel 
and toe walk without difficulty.  There was no muscle atrophy 
or wasting seen in any aspect of his lower extremities.  The 
examiner reviewed the reports of an October 2001 MRI and a 
June 2002 EMG and NCV study.  Current x-ray resulted in an 
impression of degenerative disc disease at the level of L5-
S1.  There appeared to be further narrowing when compared 
with an August 19999 examination.  

The final pertinent diagnosis was chronic back strain 
secondary to degenerative disc disease at L4-5 and L5-S1 
without signs of radiculopathy.  

Legal Analysis

                                                 Service 
Connection Claim

                                                           
Hemorrhoids

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Based on a thorough review of the record, the Board finds 
that the evidence is in relative equipoise as to whether the 
veteran's hemorrhoids began during service.  In support of 
the conclusion, the Board notes that, while the service 
medical records do not show the disability in question, the 
veteran was treated for hemorrhoids within two months of his 
separation from six and one-half years of active duty and 
subsequent examinations have confirmed the diagnosis.  
Moreover, the Board finds that the veteran and his wife's 
statements pertaining to his in-service self treatment for 
hemorrhoids are credible.  Although, as laypeople, their 
statements are not competent as to medical causation or a 
medical diagnosis, they are competent to describe the 
symptoms that eventually were diagnosed as hemorrhoids.  The 
Board is cognizant of the veteran's military separation 
examination, which did not reveal hemorrhoids, but it did not 
include a rectal examination.  When he underwent such an 
evaluation two months after service, a firm diagnosis of 
hemorrhoids was recorded.  Under these circumstances, it is 
at least as likely as not that the veteran's hemorrhoids 
began during active service.  In applying the reasonable 
doubt rule to the evenly divided evidence, the Board finds 
that service connection for hemorrhoids is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303. 

Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found at 38 C.F.R. Part 4.  The rating is based, as 
far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Where the rating in question is the initial rating assigned 
following a grant of service connection, the entire period 
must be considered and "staged ratings" may be assigned, 
based on facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In the instant case, the record does not show 
fluctuation of the degree of impairment due to the service 
connected low back disability during the appellate period, 
and staged ratings are not warranted.

The Board also observes that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portrays the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 
4.45.  See Deluca v. Brown, 8 Vet. App. 202 (1995).

Degenerative Disc Disease at L4-5 and L5-S1

The veteran's degenerative disc disease has been rated under 
Code 5293 for intervertebral disc syndrome.  Schedular 
criteria for rating intervertebral disc syndrome were amended 
effective September 23, 2002.  In Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), the United States Court of Appeals for 
Veterans Claims (Court) held, in pertinent part, that where a 
law or regulation changed after a claim had been filed but 
before the administrative or judicial appeal process had been 
concluded, the version most favorable to the appellant is to 
be applied.  Hence, the Board must first determine whether 
the revised version is more favorable to the veteran.  If so, 
that version must be applied from the effective date of the 
change.  The earlier version of the criteria must be applied 
for the period prior to the effective date of the change.  
VAOPGCPREC 3-2000 (2000).

Under Diagnostic Code 5293, as in effect prior to September 
23, 2002, a 20 percent rating is warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent rating is warranted for severe recurring attacks with 
intermittent relief.  A 60 percent rating is warranted when 
the intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Code 5293.

The revised version of Diagnostic Code 5293, effective 
September 23, 2002, provides that intervertebral disc 
syndrome (preoperatively or postoperatively) will be 
evaluated on the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. § 
4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 40 percent rating is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  A 60 percent rating is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  

Note 1 following Code 5293 provides that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Chronic orthopedic and neurologic 
manifestations means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
rating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately, using criteria 
for the most appropriate neurologic diagnosis code or codes.  
Note 3 provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Code 5293 (effective September 
23, 2002).

Diagnostic Code 5292 contemplates limitation of motion of the 
lumbar spine. Pursuant to Diagnostic Code 5292, a 10 percent 
disability rating is warranted when limitation of motion is 
slight; 20 percent when it is moderate and 40 percent when it 
is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Diagnostic Code 5295, relating to lumbosacral strain, 
provides that a 10 percent disability rating is warranted for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent disability rating is assigned where there is evidence 
of muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
disability rating is properly assigned where the symptoms are 
severe, with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for the initial assignment of an evaluation 
in excess of 20 percent for degenerative disc disease prior 
to January 21, 2002, under the old criteria that apply to 
that claim.  

The October 1998 VA examination report provides that the 
veteran had not noted sciatica.  Patellar and achilles tendon 
reflexes were all 3+ and symmetrical, there was no atrophy of 
the lower limbs and straight leg raising tests were negative.  
The diagnosis was mild degenerative joint disease.  The 
August 1999 VA examination report provides that the veteran 
noted no change in the nature and severity of the pain since 
the October 1998 VA examination.  In this regard, the Board 
notes that the veteran is competent to testify as to 
observable symptom such as his own pain.  Espiritu, supra.  
Although the veteran complained of tingling in both legs in 
October 2000, and VA outpatient treatment records dated from 
1998 to 2002 indicate some symptoms of radiculopathy, there 
is no corresponding medical evidence of demonstrable muscle 
spasm or absent ankle jerk.  Finally, there is no 
radiographic evidence of severe degenerative disc disease 
dated prior to the January 21, 2002 private examination 
report.  

The Board finds that there is no evidence that higher than a 
20 percent evaluation or additional compensation for the 
veteran's low back disability is warranted, prior to January 
21, 2002, under sections 4.40 and 4.45 for functional loss, 
assessed on the basis of increased limitation of motion, 
pursuant to the guidelines set forth in Deluca.  In October 
1998, the veteran's low back motion, although limited, was 
without pain.  Later medical reports include the veteran's 
complaints of pain.  However, there is no objective medical 
evidence that the veteran's pain or flare-ups of pain 
resulted in any additional limitation of motion to a degree 
that more nearly approximates severe versus moderate 
limitation of motion of the lumbar spine warranting a 40 
percent evaluation pursuant to DC 5292 (2002).  There is no 
objective evidence of weakness, fatigue or incoordination 
results in any additional limitation of motion.  38 C.F.R. 
§§ 4.40. 4.45. DeLuca, supra. 

In considering 38 C.F.R. § 4.71a, Code 5295, the Board finds 
that, prior to January 21, 2002, the veteran's low back 
disability was not manifested by more than moderate 
limitation of motion of the lumbar spine, nor listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, a marked limitation of forward bending in the standing 
position, a loss of lateral motion with osteoarthritic 
changes, or some of the foregoing with abnormal mobility on 
forced motion.  Thus, a rating in excess of 20 percent under 
Code 5295 is not warranted.

Based on a thorough review of the record, the Board also 
finds that the preponderance of the evidence is against the 
veteran's claim for the initial assignment of an evaluation 
in excess of 40 percent for degenerative disc disease for the 
period beginning January 21, 2002, under the applicable old 
and new criteria.

Turning to the old criteria, the competent medical evidence 
is negative for any evidence of persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  Code 5293 (prior to 
September 23, 2002).  The January 2003 VA examination report 
indicates that straight leg elevation test was negative 
bilaterally, there was no gross sensory deficit noticed to 
any aspect of the lower extremities, the veteran could heel 
and toe walk without difficulty and there was no muscle 
atrophy or wasting seen in any aspect of his lower 
extremities.  The diagnosis stated that there were no signs 
of radiculopathy found.  

Turning to the revised criteria, the record includes no 
evidence, such as outpatient treatment records, that the 
veteran's degenerative disc disease results in incapacitating 
episodes (bedrest prescribed by a doctor-see revised 5293, 
Note 1) having a total duration of at least 6 weeks during 
the past 12 months.  The veteran has not contended otherwise.  
At most, according to the January 2003 VA examination report, 
the veteran's service-connected low back disability resulted 
in the loss of ten days of work over the prior year.  

The Board finds that there is no evidence that higher than a 
40 percent evaluation or additional compensation for the 
veteran's low back disability is currently warranted under 
sections 4.40 and 4.45 for functional loss, assessed on the 
basis of increased limitation of motion, pursuant to the 
guidelines set forth in Deluca.  The Board notes that 
consideration of a higher evaluation under 38 C.F.R. §§ 4.40 
or 4.45 is not warranted where the highest schedular 
evaluation is in effect.  Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).  Thus, a rating in excess of 40 percent is not 
warranted under the range of motion code (5292) for the 
lumbar spine, based on Deluca.  To the extent that 38 C.F.R. 
§§ 4.40 or 4.45 is still applicable to Code 5293 with a 40 
percent rating already in effect, there is no objective 
evidence to show that pain, flare-ups of pain, weakness, 
fatigue, or incoordination results in any additional 
functional impairment to a degree that would support a 
finding of more than severe intervertebral disc syndrome.

The Board also finds that separate ratings for the veteran's 
orthopedic and neurological disorders does not result in a 
rating in excess of 40 percent under the revised Code 5293.  
The medical evidence shows that his low back disability is 
not manifested by more than moderate limitation of motion of 
the lumbar spine or more than moderate lumbosacral strain, 
nor is there more than mild incomplete paralysis of either 
sciatic nerve.  In support of the latter conclusion, the 
Board notes that neurological evaluations in recent years 
have failed to show any appreciable neurological 
abnormalities, such as loss of sensation, loss of motor 
strength, loss or diminished ankle reflexes, or more than 
mild sciatic symptoms.

In sum, the Board finds that, prior to January 21, 2002, the 
veteran's degenerative disc disease, at L4-5 and L5-S1 was 
productive of no more than moderate intervertebral disc 
syndrome; his low back disability was not manifested by more 
than moderate limitation of motion of the lumbar spine, 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, a marked limitation of forward bending in 
the standing position, a loss of lateral motion with 
osteoarthritic changes, or some of the foregoing with 
abnormal mobility on forced motion. 

Since January 21, 2002, the veteran's degenerative disc 
disease, at L4-5 and L5-S1 has been severe and recurrent, but 
not pronounced intervertebral disc syndrome; it has been 
manifested by some intermittent relief without evidence of 
radiculopathy or incapacitating episodes having a total 
duration of at least six weeks during the past twelve months; 
his low back disability is not manifested by more than 
moderate limitation of motion of the lumbar spine; listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, a marked limitation of forward bending in 
the standing position, a loss of lateral motion with 
osteoarthritic changes, or some of the foregoing with 
abnormal mobility on forced motion; nor is there more than 
mild incomplete paralysis of either sciatic nerve. 

The Board notes that, on September 26, 2003, new criteria for 
rating disabilities of the spine became effective.  See 
Schedule for Rating Disabilities: The Spine, 68 Fed. Reg. 51, 
454 (Aug. 27, 2003).  The pertinent provisions of the amended 
regulations are as follows:

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis, is rated 20 percent

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height, is rated 10 percent.

The Board observes that the RO did not consider the claim 
under the revised criteria for rating disabilities of the 
spine.  However, application of the revised criteria would 
have no favorable impact on the claim, with the potential 
evaluation remaining at 40 percent from the effective date of 
the change in the rating criteria.  Thus, pursuant to Karnas 
v. Derwinski, 1 Vet. App. 301 (1991), neither the old nor the 
new version of 38 C.F.R. § 4.71a is more favorable to the 
veteran.  If anything, the Board concludes that the old 
criteria, resulting in an evaluation of 40 percent, are more 
favorable to the veteran's claim.  The new DC provides a 40 
percent evaluation.  The wording of DC 5292 was clarified 
without change in the rating provided.  Furthermore, there is 
no Bernard v. Brown, 4 Vet. App. 384 (1993), problem 
requiring additional process.  There can be no prejudice to 
the veteran as the revised criteria result in no significant 
changes based on the facts in the instant case, and the 
potential evaluations remain 40 percent where, as in this 
case, there is no evidence of ankylosis or symptomatology 
analogous to ankylosis of the lumbar spine.  In this case, 
the veteran is already receiving the maximum evaluation for 
limitation of motion.  Since the revised criteria provide a 
40 percent rating, the veteran was not prejudiced.  The Board 
observes further that a remand to have the RO take additional 
action pursuant to the revised regulations would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).

Chronic Sinusitis with Allergic Rhinitis

The veteran's service-connected chronic sinusitis with 
allergic rhinitis has been evaluated as 30 percent disabling 
under 38 C.F.R. § 4.97, Diagnostic Code 6513 of the VA Rating 
Schedule for chronic maxillary sinusitis.  Under the relevant 
criteria, chronic maxillary sinusitis is evaluated under the 
General Rating Formula for Sinusitis.  These criteria provide 
that a 50 percent evaluation is warranted following radical 
surgery with chronic osteomylitis, or: near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  

Based on a thorough review of the record, the Board 
acknowledges that the veteran does have significant 
sinusitis.  Nevertheless, the Board finds that on balance, 
the preponderance of the evidence is against compensation in 
excess of 30 percent for this disability.  While the veteran 
has undergone two surgeries, they were not radical in nature 
and some of the veteran's sinuses are still intact.  The 
competent medical evidence of record is also negative for any 
osteomylitis.  The January 2003 VA examination reports and 
treatment records show that the veteran's sinusitis is not 
constant with headaches, but rather is characterized by 
flare-ups with headaches only at that time.  Similarly, the 
veteran's pain and tenderness only occur on flare-ups.  While 
the treatment records from Dr. J.P.T. dated in 2001 indicate 
congestion, mild frontal tenderness and sinus congestion, the 
other outpatient treatment records are negative for such 
symptoms on a constant basis.

Residuals of a Fracture of the Right Ring Finger
with Traumatic Arthritis (Major)

The veteran's fracture of the right ring finger with 
traumatic arthritis is evaluated by analogy to ankylosis of a 
finger.  38 C.F.R. § 4.20 (2002).  

The regulations governing evaluations of ankylosis and 
limitation of motion of the digits of the hands were amended 
while the veteran's appeal was pending. See 67 Fed. Reg. 
48784 -48787 (2002), codified at 38 C.F.R. § 4.71a, DCs 5216-
5230.  Prior to August 26, 2002, the only available criteria 
for rating by analogy in a case such as the instant one was 
for ankylosis.  Effective August 26, 2002, there are rating 
criteria based on limitation of motion.  The revised 
regulations provide that any limitation of motion of the ring 
or little finger will be assigned a 0 percent or 
noncompensable evaluation.  67 Fed. Reg. 48784, 48786 (2002), 
codified at 38 C.F.R. § 4.71a, DC 5230.

The RO did not consider the claim under the revised rating 
code.  However, the changes have no impact, with the 
potential evaluations remaining at zero percent. Thus, 
pursuant to Karnas, supra, neither the old nor the new 
version of 38 C.F.R. §§ 4.71 and 4.71a is more favorable to 
the veteran.  The new DC 5230 provides a noncompensable 
evaluation.  The wording of DC 5227 was clarified without 
change in the rating provided.  Furthermore, there is no 
Bernard, supra, problem requiring additional process in this 
case, and a remand to have the RO take additional action 
pursuant to the revised regulations would serve no useful 
purpose.  See Soyini, supra.

Prior to August 26, 2002, the rating criteria provided 
compensable ratings for ankylosis of the thumb, index and 
middle fingers.  For "Finger, any other, ankylosis of" there 
was a noncompensable (0 percent) rating for the major and 
minor extremities.  38 C.F.R. Part 4.71a, DC 5227 (2001).  
Extremely unfavorable ankylosis can be rated as an 
amputation.  Note following 38 C.F.R. Part 4, DC 5227 (2001).  
Although no higher disability rating is available under DC 
5227, DC 5156 provides a 10 percent evaluation for amputation 
of the little finger without metacarpal resection at the 
proximal interphalangeal joint or proximal thereto.  38 
C.F.R. § 4.71a, DC 5156 (2001)

Effective August 26, 2002, for "Ring or little finger, 
ankylosis of," unfavorable or favorable, there will be a 
noncompensable (0 percent) rating for dominant or non- 
dominant extremity.  Note: Also consider whether evaluation 
as amputation is warranted and whether an additional 
evaluation is warranted for resulting limitation of motion of 
other digits or interference with overall function of the 
hand. 67 Fed. Reg. 48784, 48786, 48787 (2002) (to be codified 
at 38 C.F.R. § 4.71a, DC 5227). As noted, the amended 
criteria also provide for a noncompensable rating for any 
limitation of motion of the ring or little finger.  67 Fed. 
Reg. at 48787 (to be codified at 38 C.F.R. § 4.71a, DC 5230).

Unfavorable ankylosis exists where it is not possible to 
bring the finger to within two inches (5.1 centimeters) of 
the median transverse fold of the palm or when the MCP and 
PIP joints are both ankylosed.  Ankylosis of the MCP and PIP 
joints with either joint in extension or extreme flexion will 
be rated as amputation.  38 C.F.R. § 4.71a, Notes preceding 
DC 5216 (2001); 67 Fed. Reg. at 48,785-86.  Extremely 
unfavorable ankylosis of the fingers exists when all joints 
are in extension or in extreme flexion or with rotation and 
angulation of the bones, and this will be rated as an 
amputation.  38 C.F.R. § 4.71a, Notes following DC 5219 and 
DC 5227 (2001); 67 Fed. Reg. at 48,785.

Under Diagnostic Code 5155, amputation of the ring finger at 
the proximal interphalangeal (PIP) joint, or proximal 
thereto, without resection of the metacarpal, warrants a 10 
percent rating.  Amputation of the ring finger with 
metacarpal resection (more than one-half of the bone lost) 
warrants a 20 percent rating under Diagnostic Code 5155.

The Board observes that arthritis, due to trauma and 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2002).  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the diagnostic codes, an evaluation of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  
Diagnostic Code 5003.  For the purpose of rating disability 
from arthritis, the PIP without involvement of other joints 
is considered a minor joint.  38 C.F.R. § 4.45(f) (2002).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a compensable evaluation for the 
veteran's right ring finger with traumatic arthritis.  There 
is no evidence of ankylosis, either favorable or unfavorable 
of any of the joints of the veteran's right ring finger.  The 
finger has not been amputated.  Even under the amended rating 
criteria, limitation of motion of the ring finger does not 
warrant a compensable disability rating.  In October 1998, 
range of motion of the PIP joint was from zero degrees to 12 
degrees and the veteran was able to make a fist with all 
fingertips touching the sital palmar crease.  A 10 percent 
evaluation for traumatic arthritis is not warranted under DCs 
5003 and 5010.  For the purpose of rating disability from 
arthritis, the PIP without involvement of other joints is 
considered a minor joint.  38 C.F.R. § 4.45(f).  The record 
contains no outpatient treatment records dated since October 
1998 indicating any treatment or symptoms regarding this 
disability.  

The Board finds that there is no evidence that a compensable 
evaluation for the veteran's right ring finger is warranted 
under sections 4.40 and 4.45 for functional loss, assessed on 
the basis of increased limitation of motion, pursuant to the 
guidelines set forth in Deluca.  The Board notes that 
consideration of a higher evaluation under 38 C.F.R. §§ 4.40 
or 4.45 is not warranted where the highest schedular 
evaluation is in effect.  Johnston, supra.  Thus, a 
compensable evaluation is not warranted under the range of 
motion code (5227) for the PIP joint based on Deluca.  

Extra-Schedular Evaluations

The Board acknowledges that the RO declined to send these 
increased evaluation claims to the VA Central Office for 
additional compensation under 38 C.F.R. § 3.321.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities" is made.  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

The Board finds no evidence of any exceptional disability 
pictures in this case.  There is no evidence in the claims 
file of particular circumstances that render impractical the 
application of the regular rating criteria to the 
corresponding disabilities.  There is no indication that the 
veteran's service-connected disabilities have required 
frequent periods of hospitalization that have not been 
addressed by the rating criteria.  In this regard, the Board 
notes that although the veteran's service-connected sinus 
disability has resulted in two surgeries, its severity is 
appropriately addressed by the schedular criteria.  There is 
no documentary evidence in the claims file that because of 
any of his service-connected disabilities, the veteran has 
been uniquely economically harmed beyond the degree of 
disability anticipated by the schedular evaluations.  
Although the January 2003 VA examination report provides that 
the veteran's sinus and low back conditions each caused the 
veteran to lose ten days of employment over the prior year, 
this conclusion does not refer to any employment records.  In 
fact, although the veteran and his wife claim that his 
service-connected disabilities impair his industrial 
functioning, he has submitted no employment records referring 
to any poor job performance, inability to work, or accidents 
stemming from his service-connected disabilities.

The Board recognizes that the exceptional or unusual 
disability picture mentioned in section 3.321(b)(1) 
reasonably contemplates factors other than marked 
interference with employment or frequent periods of 
hospitalization.  Johnston v. Brown, 10 Vet. App. 80, 86 
(1997).  However, such factors would be apparent from the 
record and necessarily relate to the service-connected 
disability.  See, e.g., Smallwood v. Brown, 10 Vet. App. 93, 
97-98 (1997) and Spurgeon v. Brown, 10 Vet. App. 194, 197 
(1997).  In this case, no such factors are apparent from a 
review of the record before the Board.

Therefore, the preponderance of the evidence is against a 
finding that the veteran's service-connected disabilities are 
exceptional in nature or cause a marked interference with 
employment as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b).  As there 
is no objective evidence showing that the veteran's service-
connected disabilities have a substantial impact on his 
occupational abilities that is not otherwise accounted for by 
application of the rating schedule, a referral for 
consideration of an extraschedular evaluation for any of the 
disabilities at issue is not warranted.

Benefit of the Doubt

As the preponderance of the evidence is against the foregoing 
claims for service connection and increased evaluations, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for hemorrhoids is granted.

The initial assignment of evaluations in excess of 20 percent 
for degenerative disc disease, at L4-5 and L5-S1, prior to 
January 21, 2002, and to a rating in excess of 40 percent 
thereafter, are denied.

The initial assignment of an evaluation in excess of 30 
percent for chronic sinusitis with allergic rhinitis is 
denied.

The initial assignment of a compensable evaluation for 
residuals of a fracture of the right ring finger with 
traumatic arthritis (major) is denied.  


REMAND

During the pendency of his appeal, the veteran has contended 
that he has suffered from bronchitis since being treated for 
it during service, in March 1995.  During his March 2001 
personal hearing, he stated that that he treated himself with 
medication bought in Mexico, and thus does not have post-
service treatment records.  Medical records dated in April to 
June 2001 show treatment for acute bronchitis.  The record 
does not contain a nexus opinion.  

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
In particular, the RO must ensure that 
the notification requirements and 
development procedures in sections 3 and 
4 of the Act, codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107, 
are fully complied with and satisfied, to 
include which portions of the information 
and evidence necessary to substantiate 
the veteran's claim are to be provided by 
the veteran and VA.  38 U.S.C.A. § 5103 
(a)(b); Quartuccio, supra.

2.  The RO should arrange for a VA 
examination, by an appropriate examiner, 
to determine the nature and severity of 
any pulmonary disability, to include 
bronchitis.  The claims file must be made 
available to and reviewed by the 
examiner.  The examiner's attention is 
directed to the service medical records 
showing bronchitis in March 1995, as well 
as the post-service medical records 
showing bronchitis in 2001.  Following 
the examination and any tests that are 
deemed necessary, the examiner should 
opine whether it is at least as likely as 
not that any current pulmonary 
disability, to include bronchitis, is 
related to the veteran's inservice 
bronchitis.  Any opinion expressed must 
be accompanied by a complete rational.  
If the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.  

3.  The RO should readjudicate the issue 
on appeal.  If the benefit sought remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
and an appropriate period of time for 
response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

	                        
____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



